DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 12/7/2014/6/2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
3.	The drawings were received on 4/6/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-6 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahiri et al (US 20160164064 A1) in view of Kim et al (US 20100310940 A1).
Regarding claim 1, Lahiri discloses a method of storing electrical power using a battery wherein the battery comprise a plurality of battery cell segments, each battery cell segment comprising an anode segment (63), a cathode segment (62), and current limiters (64, 66) comprising PTC material configured to conditionally electrically isolate the battery cell segment based on an occurrence of a short circuit within the battery cell segment [Fig. 6; paragraph 0029-0031]. Lahiri remains silent about a positive temperature coefficient (PTC) material in the electrode, however, Kim teaches that adding a positive temperature coefficient (PTC) material such as barium titanate in the cathode active material allows making a lithium secondary battery having improved safety particularly in thermal stability and overcharging characteristics [Abstract; paragraph 0015-0020]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing positive temperature coefficient (PTC) material in the electrode in order to have improved safety particularly in thermal stability and overcharging characteristics. 
Regarding claim 2, Lahiri teaches electrically connecting the plurality of battery cell segments in parallel within the cell to electrodes [Fig. 6].
Regarding claim 3, Lahiri teaches separating the anode segment (63) from the cathode segment (62) by a separator (61) [Fig. 6; paragraph 0030].
 Regarding claim 4, Lahiri teaches connecting the one or more current limiters (64, 66) to the cathode segment and/or the anode segment [Fi6. 6].
Regarding claim 5, Lahiri teaches positioning the PTC material (64, 66) to separate a battery cell segment from other battery cell segments of the plurality of battery cell segments [Fig. 6; paragraph 0030].
Regarding claim 6, Lahiri teaches that the PTC material comprises high density polyethylene loaded with graphite particles, titanate ceramic materials such as barium titanate [paragraph 0023
Regarding claim 12, Lahiri teaches a current limiter (66) electrically connected to the anode segment (63) of the particular battery cell segment in order to conditionally electrically isolating the particular battery cell segment [Fig. 6; paragraph 0030].
Regarding claim 13, Lahiri teaches a current limiter (64) electrically connected to the cathode segment (62) of the particular battery cell segment in order to conditionally electrically isolating the particular battery cell segment [Fig. 6; paragraph 0030].
Regarding claim 14, Lahiri teaches electrically isolating the particular battery cell segment from one or more other battery cell segments of the plurality of battery cell segments using the PTC material [(64, 66) [Fig. 6].

Regarding claim 15, Lahiri discloses a method of providing electrical power to a load using a battery wherein the battery comprise a plurality of battery cell segments, each battery cell segment comprising an anode segment (63), a cathode segment (62), and current limiters (64, 66) configured to conditionally electrically isolate the battery cell segment based on an occurrence of a short circuit within the battery cell segment [Fig. 6; paragraph 0003, 0029-0031]. Lahiri remains silent about a positive temperature coefficient (PTC) material in the electrode, however, Kim teaches that adding a positive temperature coefficient (PTC) material such as barium titanate in the cathode active material allows making a lithium secondary battery having improved safety particularly in thermal stability and overcharging characteristics [Abstract; paragraph 0015-0020]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing positive temperature coefficient (PTC) material in the electrode in order to have improved safety particularly in thermal stability and overcharging characteristics. 

Regarding claim 16, Lahiri teaches electrically connecting the plurality of battery cell segments in parallel within the cell to electrodes [Fig. 6].
Regarding claim 17, Lahiri teaches separating the anode segment (63) from the cathode segment (62) by a separator (61) [Fig. 6; paragraph 0030].
Regarding claim 18, Lahiri teaches positioning the PTC material (64, 66) to separate a battery cell segment from other battery cell segments of the plurality of battery cell segments [Fig. 6; paragraph 0030].
Regarding claim 19, Lahiri teaches a current limiter (66) electrically connected to the anode segment (63) of the particular battery cell segment in order to conditionally electrically isolating the particular battery cell segment [Fig. 6; paragraph 0030].

9.	Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elder et al (US 20070229032 A1) in view of Lahiri et al (US 20160164064 A1) , Kim et al (US 20100310940 A1) and Chen et al (US 20120115024 A1).
Regarding claims 7-9, Kim teaches that the cathode comprises a cathode active material such as cobalt oxide and PTC material such as barium titanate [paragraph 0015, 0041, 0045]. Lahiri/Kim remains silent that current limiter/divider/fuse comprises a mixer of PTC material and a cathode active material. However, Chen teaches providing current limiter/divider comprises a mixer of PTC material and a cathode active material in order to provide sensitive response to overcharge, heat, and short circuit, and safety. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing a mixture of positive temperature coefficient (PTC) material and cathode active material in the current limiter/divider/fuse in order to provide sensitive response to overcharge, heat, and short circuit and thereby to provide safety of the battery.
Regarding claims 10-11, Lahiri teaches that the anodes 4preferably comprise a material such as graphite, a titanate, silicon, aluminum, and/or tin [paragraph 0024]. Kim teaches that the anode comprises graphite [paragraph 0093].

10.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elder et al (US 20070229032 A1) in view of Lahiri et al (US 20160164064 A1) , Kim et al (US 20100310940 A1) and Chen et al (US 20120115024 A1).
Regarding claim 20, Elder teaches that overall health of the battery can be determined by measuring the resistivity of the battery but remains silent about the method to determine. However, Lahiri discloses a method using a battery wherein the battery comprise a plurality of battery cell segments, each battery cell segment comprising an anode segment (63), a cathode segment (62), and current limiters (64, 66) comprising PTC material configured to conditionally electrically isolate the battery cell segment based on an occurrence of a short circuit within the battery cell segment [Fig. 6; paragraph 0029-0031]. Lahiri remains silent about a positive temperature coefficient (PTC) material in the electrode, however, Kim teaches that adding a positive temperature coefficient (PTC) material such as barium titanate in the cathode active material allows making a lithium secondary battery having improved safety particularly in thermal stability and overcharging characteristics [Abstract; paragraph 0015-0020]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing positive temperature coefficient (PTC) material in the electrode in order to have improved safety particularly in thermal stability and overcharging characteristics.
Lahiri/Kim remains silent that current limiter/divider/fuse comprises a mixer of PTC material and a cathode active material. However, Chen teaches providing current limiter/divider comprises a mixer of PTC material and a cathode active material in order to provide sensitive response to overcharge, heat, and short circuit, and safety. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing a mixture of positive temperature coefficient (PTC) material and cathode active material in the current limiter/divider/fuse in order to provide sensitive response to overcharge, heat, and short circuit and thereby to provide safety of the battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723